Citation Nr: 1748421	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether the removal of the Veteran's ex-spouse from her VA compensation benefits on September 1, 2004, was proper.

2.  Whether the Veteran's child should have been considered a dependent for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to April 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 administrative action in which the RO removed the Veteran's dependent spouse from her award of VA compensation benefits, effective September 1, 2004, and declined to add the Veteran's child to her compensation benefits.  In January 2017, the Veteran testified before the Board by videoconference.


FINDINGS OF FACT

1.  The Veteran was awarded VA disability compensation benefits beginning in May 2002.  In a June 2002 letter, the RO advised the Veteran to inform the VA of any change to her marital status.

2.  In April 2011, the Veteran reported to the VA that she and her ex-spouse had divorced in August 2004.  The VA removed the Veteran's ex-spouse from her compensation award on the last day of the month in which the divorce occurred.

3.  The VA first received a Declaration of Status of Dependents form (VA Form 21-686c) from the Veteran in April 2011.

4.  By the time the April 2011 VA Form 21-686c was received, the Veteran's son was no longer a child for VA purposes.

CONCLUSIONS OF LAW

1.  The removal of the Veteran's spouse from her VA compensation benefits beginning September 1, 2004, was proper.  38 U.S.C.A. § 5112(b)(2) (West 2014); 38 C.F.R. § 3.501(d)(2) (2016).

2.  The criteria for adding the Veteran's son to her VA compensation benefits have not been met.  38 U.S.C.A. § 1115, 5110, 5111 (West 2014); 38 C.F.R. § 3.31, 3.204, 3.401 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 5112 (b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See 38 C.F.R. § 3.501 (d)(2).  

In this case, the Veteran was notified in a June 2002 compensation benefits award letter that, if her marital status changed, she must inform the VA.  The Veteran did not inform the VA of her August 2004 divorce until April 2011, creating an overpayment.  The VA collected the overpayment from the Veteran in 2012.

Based on the above facts, and the applicable regulations governing the effective date of the removal of a dependent spouse from the Veteran's award, the Veteran's ex-spouse was correctly removed from her VA compensation benefits beginning September 1, 2004.  Thus, the removal, and resulting overpayment, was proper.

With regard to an appeal for additional compensation or pension for dependents, the effective date of an award will be the latest of the: (1) date of claim.  This term means the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; (4) date of commencement of veteran's award.  38 U.S.C.A. § 5110 (f); 38 C.F.R. § 3.401 (b).

A review of the file does not demonstrate that the Veteran reported the existence of her son to the VA prior to her filing an April 2011 VA 21-686c.  By the time the Veteran reported the existence of her son to the VA, he was no longer considered a child under VA regulation.  Specifically, a "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4)(A)(ii); 38 C.F.R. § 3.57 (a)(1), 3.356.  In April 2011, the Veteran's son was over the age of 18, and, per the Veteran's report, had already obtained a degree from an educational institution.  He has not been shown to be permanently incapable of self-support.  Thus, based upon the above regulation, the Veteran's son did not qualify to be considered a dependent child at the time that the VA learned of his existence.  Pursuant to 38 C.F.R. § 3.401 (b), the Veteran's son cannot be retroactively added to her award to include his years as a minor child. 

At her hearing, the Veteran stated that she was told by a VA employee not to report her child to the VA.  However, the record reflects that in June 2002, when the Veteran first received VA compensation disability benefits, she also received a VA Form 21-8764 informing her that she could receive additional compensation for her minor child by reporting the child to the VA as a dependent.  Thus, as accurate notice was provided by VA, the Board finds no due process issue in this case.

ORDER

The removal of the Veteran's spouse from her VA compensation benefits effective September 1, 2004, was proper; the appeal is denied.

The decision to not add the Veteran's son to her VA compensation benefits was proper; the appeal is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


